DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities: claims containing more than one period and typographical errors. 
Claim 1 recites the limitation “that athlete ranking.” The limitation is previously introduced in claim 1 and is lacking an article (i.e. “the”). The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interrupted as follows: “[[that]] the athlete ranking.” Appropriate correction is required. Claims 2-10 are also objected to based on their respective dependencies to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an athletic performance training and assessment system” (i.e. a machine) and claim 11 is directed to “a method of athletic performance training and assessment” (i.e. a process),  hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea “athletic performance training and assessment,” either in the form of “certain methods of organizing human activity,” in terms of managing “receiving, one or more demographic characteristics of an athlete and a selection of one or more athletic training drills by the athlete; calculating a reaction time of the athlete by comparing a baseline score measured prior to commencement of the athletic training drill with a time stamp of a first peak value above the baseline score after commencement of the athletic training drill; receiving a plurality of pressure readings comprising a strike magnitude and strike timestamp and calculating an impact score for the athlete; and calculating an athlete ranking based on the reaction time and the impact score; transmitting the athlete ranking and data collected for the athlete during the athletic training drill to an athlete database; displaying the athlete ranking and athletic drill training data; and assigning an athletic training drill based on at least one of the athlete ranking and the athletic drill training data previously collected.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computerized mobile device comprising: an input device; an accelerometer; a gyroscope; a magnetometer; a processor; a pressure sensor; a wireless interface; and a display,” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “athletic performance training and assessment,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computerized mobile device comprising: an input device; an accelerometer; a gyroscope; a magnetometer; a processor; a pressure sensor; a wireless interface; and a display,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computerized mobile device comprising: an input device; an accelerometer; a gyroscope; a magnetometer; a processor; a pressure sensor; a wireless interface; and a display” as described in para. [0066] of the Applicant’s written description as originally filed provides the following:. 
“[0066] In some embodiments, an athlete may utilize his or her own computerized device such as a smart phone, tablet, fitness tracker, etc. that is equipped with one or more of the following sensors: an accelerometer; a gyroscope, a barometer, a temperature sensor, a magnetometer, and a multi-axis orientation sensor.”
As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer and smartphone technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-10 and 12-20 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-10 and 12-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 11. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 7, 8, 11, 14, 17 and 18 recite the limitation “the athletic training drill.” The limitation “one or more athletic training drills,” is originally introduced in claims 1 and 11, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more athletic training [[drill]] drills”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 and 11. Therefore, claims 1, 4, 7, 8, 11, 14, 17 and 18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10 and 12 -20 are further rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 11.

Claim 1 recites the limitations “reaction time” and “impact score.” The limitations are originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the reaction time” and “the impact score”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10 are further rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claims 1 and 11 recite the limitation “an athletic training drill.” The limitation “one or more athletic training drills,” is originally introduced in claims 1 and 11, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[an]] the one or more athletic training [[drill]] drills”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 and 

Claims 1 and 11 recite the limitation “data.” The limitation is originally introduced in claims 1 and 11, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the data”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 and 11. Therefore, claims 1 and 11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10 and 12 -20 are further rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 11.

Claims 4 and 14 recite the limitation “the time period.” The limitation “a time period input,” is originally introduced in claims 1 and 11, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the time period input”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 4 and 14. Therefore, claims 4 and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 5-10 and 15 -20 are further rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 4 or 14.

Claims 5, 6, 15 and 16 recite the limitation “an average of a reaction time.” The limitation “an average reaction time” is originally introduced in claims 4 and 14, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[an]] the average [[of a]] reaction time”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 4 and 14. Therefore, claims 5, 6, 15 and 16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 

Claims 5, 6, 15 and 16 recite the limitation “an impact score.” The limitation is originally introduced in claims 1 and 11, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[an]] the impact score”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 and 11. Therefore, claims 5, 6, 15 and 16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 6-10 and 16-20 are further rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 5 or 15.

Claims 9, 10, 19 and 20 recite the limitation “an athlete ranking.” The limitation is originally introduced in claims 1 and 11, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[an]] the athlete ranking”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 and 11. Therefore, claims 9, 10, 19 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 10 and 20 recite the limitation “impact score.” The limitation is originally introduced in claims 1 and 11, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the impact score”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 and 11. Therefore, claims 10 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 10 and 20 recite the limitation “the calculated athletic performance score.” The limitation “an athletic performance score,” is originally introduced in claims 10 and 20, respectively. As such, the “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 10 and 20. Therefore, claims 10 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. The closest prior art of record is US PG Pub. 2016/0210877 to Young, et al. (hereinafter “Young”); US PG Pub. 2015/0148129 to Austerlade, et al. (hereinafter “Austerlade”); and US PG Pub. 2012/0081531 to DeAngelis, et al. (hereinafter “DeAngelis”). . Specifically, Young, Austerlade and DeAngelis, alone or in combination, fail to teach the limitations of: 
“calculate a reaction time of the athlete using data obtained from the gyroscope, magnetometer, and accelerometer, by comparing a baseline score measured prior to commencement of the athletic training drill with a time stamp of a first peak value above the baseline score after commencement of the athletic training drill,” found in independent claims 1 and 11. Therefore, claims 1-20 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-20 stand rejected under 35 U.S.C. §§ 101 and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./
             Primary Examiner, Art Unit 3715